Citation Nr: 0419535	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cold injury, both lower extremities.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for the residuals of a 
right leg injury, to include arthritis.

4.  Entitlement to service connection for the residuals of a 
left leg injury, to include arthritis.

5.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945 and from January 1951 to April 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which found 
that new and material evidence had been submitted to reopen a 
claim for entitlement to service connection for cold injury 
residuals.  The Board agrees with this analysis and will 
consider the claim on the merits.  In addition, the RO denied 
the remaining claims on appeal.

After a review of the claims file, the Board grants the claim 
for cold injury residuals.  The claims for PTSD and a lung 
disorder will be denied.  The remaining claims of the 
residuals of right and left leg injuries will be remanded.  
Those claims will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran has a current diagnosis of cold injury 
residuals to the feet.

3.  He served as a medic during combat in World War II and 
testified that he was exposed to cold weather.

4.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of PTSD.

5.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic lung disorder.

6.  The medical evidence is negative for a chronic lung 
disorder for many years after service separation.

7.  The medical evidence shows that there is no medical nexus 
between military service and the veteran's current lung 
disorder.

8.  The medical evidence indicates that the veteran's current 
lung disorder, diagnosed as chronic obstructive pulmonary 
disease and steroid dependent bronchospastic disease, is 
related to smoking.

9.  The veteran filed his current claim in February 2002; VA 
regulations prohibit the grant of service connection for 
disability attributable to use of tobacco products during 
service for claims received by VA after June 9, 1998.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
residuals of a cold injury, both lower extremities, were 
incurred during active duty service.  38 U.S.C.A. §§ 1103, 
1110, 1131, 1154, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

2.  PTSD was not incurred in or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

3.  A lung disorder, diagnosed as chronic obstructive 
pulmonary disease (COPD) and steroid dependent bronchospastic 
disease, was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.300, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for the Residuals of a 
Cold Injury, Both Lower Extremities

In addition to the regulations above, the Board notes that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  In other words, 
§ 1154(b) deals with the question whether a particular 
disease or injury was incurred or aggravated in service -- 
that is, what happened then -- not the questions of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.   By 
providing that "lay or other evidence" that meets the 
requirements of §  1154(b) shall be accepted as "sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by . . . service," 
§ 1154(b) relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims -- both as to the evidence that a 
claimant must submit in order to make such a claim well 
grounded and as to the evidence necessary in order to 
establish service connection of a disease or injury.

In a July 2003 VA examination report, the veteran reported he 
injured his legs during active duty and could not wear shoes 
for a period of days.  He related that he was exposed to 
extreme cold at that time and had to wrap his feet in cloths 
to keep warm.  At a personal hearing in December 2003, he 
related that he was not treated for his leg injures because 
he was a medic and was treated by his buddies and the 
doctors.  After a physical examination, he was diagnosed with 
cold injury residuals to both feet.  Therefore, the Board 
finds that he has a current diagnosis related to cold 
exposure.

Next, the Board places significant weight on the veteran's 
testimony and written lay statements that he was subjected to 
cold temperatures during his service as a Medic during WWII.  
He also related that he was essentially unable to treat 
himself and that medical personnel were not transferred from 
the front lines because there was no one to replace them.  
The Board finds this evidence consistent with the 
circumstances of combat.  As such, his statements constitute 
"satisfactory lay or other evidence" that the veteran was 
exposed to cold during combat.  Given the current diagnosis 
of cold injury residuals to the feet, and lay evidence of 
cold exposure during combat, the Board finds that service 
connection for cold injury residuals is warranted.

II.  Entitlement to Service Connection for PTSD

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2002)).  As the veteran filed his 
claim after the effective date of the amended regulations, 
only the amended regulations are for application.

Under the current regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2003).  

When asked to interpret the regulations, with respect to the 
first element (a diagnosis of PTSD), the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the current 
regulations, the reference to combat citations was removed.  
Nonetheless, if the "claimed stressor [was] not combat 
related, a veteran's lay testimony regarding in-service 
stressors [was] insufficient to establish the occurrence of 
the stressor and must be corroborated by 'credible supporting 
evidence'."  Cohen, 10 Vet. App. at 142 (citing Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994)).  

After a review of the medical evidence, the Board concludes 
that the veteran's claim for PTSD must be denied.  
Significantly, service connection for PTSD requires a 
diagnosis of PTSD.  In this case, a diagnosis of PTSD has 
never been confirmed.  Specifically, in a July 2003 VA PTSD 
examination report, the examiner determined that the veteran 
"does not meet the criteria for PTSD."  In fact, there was 
no Axis I diagnosis reported.  Moreover, there are no 
outpatient clinical records or hospital records indicating 
that the veteran has had complaints of, treatment for, or a 
diagnosis of PTSD.  Because the medical evidence of record 
does not establish the first element of the claim (a 
diagnosis of PTSD), there is no need for the Board to reach 
the element of an in-service stressor or the element of a 
causal nexus.  Accordingly, the claim must necessarily be 
denied.

III.  Entitlement to Service Connection for a Lung Disorder

The veteran maintains, in essence, that he should be service-
connected for a lung disorder.  He contends that a building 
collapsed around him during military service, covering him in 
dirt.  He asserts that the dirt entered his lungs and caused 
his current lung problems.

As an initial matter, the Board notes that the service 
medical records are completely negative for complaints of, 
treatment for, or diagnosis of a lung disorder of any kind.  
The discharge examination from his second period of military 
service revealed a normal clinical evaluation of his 
respiratory system.  Further, there were no complaints of, 
treatment for, or diagnosis of a chronic lung disorder during 
active duty.  As such, there is no evidence of a chronic 
respiratory disorder shown in service.  

Next, there is no evidence of a lung disorder for many years 
after discharge.  In an April 1970 X-ray report, his lungs 
were reported as normal.  A March 1971 X-ray was also normal.  
There are no other treatment records associated with the 
claims file until the 1990s.  At that time, a diagnosis of 
steroid dependent bronchospastic disease was found.  It was 
noted that he had smoked for over 20 years but had quit 20-30 
years previously.  Multiple VA and private medical records 
show on-going treatment for a myriad of medical problems 
through to the present time.  

While it is clear that the veteran is diagnosed with a 
chronic lung disease, the Board places significant probative 
value on the multi-year gap between discharge from military 
service and a lung disorder and finds that the post-service 
symptomatology is too remote in time to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology during the multi-year gap between military 
discharge and symptoms.  See also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current lung disorder to active military service.  Of note, 
multiple treatment records (both private and VA) show on-
going treatment related to various medical problems, 
including lung disease, but none of the evidence addresses 
the critical issue of the appeal - whether there is a medical 
nexus between the veteran's military service and his current 
lung disorder.  

In a July 2003 VA examination, undertaken specifically to 
address the claim on appeal, the veteran reported that he 
quit smoking approximately 25 years previously but had smoked 
one pack a day since his military service.  He complained of 
wheezing, shortness of breath, and was prescribed multiple 
medications.  After a physical examination, the final 
diagnosis was COPD.  Significantly, the examiner concluded 
that the veteran's "COPD more like than not is due to his 
smoking history."  The examiner stressed that the veteran's 
discharge examination in 1951 and subsequent VA examinations 
in the 1970s failed to document any lung complaints of 
diagnosis.  While the examiner noted that he did not know the 
date of the veteran's initial diagnosis of steroid dependent 
bronchospastic disease, there was "no evidence to link his 
current lung disease to exposure to dirt in service."

The Board is inclined to assign significant weight to this 
opinion because the examiner undertook a thorough review of 
the claims file prior to rendering a decision, evaluated the 
veteran's assertions that his lung disorder began in service, 
and conducted a physical examination.  In addition, his 
medical opinion directly addresses the issue on appeal.  

The Board has also considered the veteran's written 
statements that his lung disorder is related to military 
service.  The mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his or her 
complaints with an event or incurrence while in service, will 
not support a claim for service connection.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

Thus, in the absence of a chronic lung disability shown 
during military service, and no medical evidence of a nexus 
between military service and the veteran's current lung 
disorders, the claim for service connection must be denied.

Further, to the extent the veteran asserts that his lung 
disorder is a result of use of tobacco, the claim must 
necessarily be denied as a matter of law pursuant to the 
provisions of 38 C.F.R. § 3.300.  Specifically, for claims 
received by VA after June 9, 1998, the regulations provide 
that a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2003).  In this case, the veteran filed the current 
claim in February 2002.  As he filed his claim for benefits 
after the effective date of the new law, he is not entitled 
to the benefit sought.  Thus, to the extent he files a claim 
for entitlement to service connection for a lung disorder due 
to tobacco use, the claim must also be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In reviewing all the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

With respect to the grant of service connection for cold 
injury residuals, inasmuch as the Board is allowing the 
benefit sought on appeal, the veteran will not be prejudiced 
by the Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.

With respect to the remaining claims denied on appeal, the 
Board notes that the RO notified the veteran about his rights 
under the VCAA by letter dated in April 2002 and informed him 
of what evidence he needed to submit in support of his 
claims.  He was told what evidence had been considered, where 
to send the evidence, and that VA would help him obtain 
evidence.  In May 2003, the RO provided him with a Statement 
of the Case which set forth all pertinent regulations, and 
also included the new duty to assist provisions of 38 C.F.R. 
§ 3.159.  He has also undergone two VA examinations 
specifically to address the issues on appeal, and VA and 
private medical evidence has been associated with the claims 
file.  Further, the veteran testified at a personal hearing 
at the RO and requested, but withdrew, a hearing before the 
Board.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

The Veterans Claims Court decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  As noted above, he was informed of 
his due process rights by letter dated in April 2002 and was 
provided with the provisions of the new law in a May 2003 
Statement of the Case.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  


ORDER

The claim for entitlement to service connection for the 
residuals of a cold injury, both lower extremities, is 
granted.

The claim for entitlement to service connection for PTSD is 
denied.

The claim for entitlement to service connection for a lung 
disorder is denied.


REMAND

With respect to the remaining issues of entitlement to 
service connection for the residuals of right and left leg 
injuries, to include arthritis, the Board finds that a remand 
is needed.  First, a medical opinion is needed to determine 
whether the veteran's current complaints related to his legs 
are due to an injury he sustained during active duty.  
Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Jackson, 
Mississippi, for the period from April 
2003.

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to obtain a medical opinion 
regarding the relationship between his 
right and left leg complaints and active 
military service, to include the service-
connected residuals of cold injury to his 
lower extremities.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to express an 
opinion as to the following questions:

?	What is the nature (diagnosis) of the 
veteran's complaints related to his 
right and left legs?
?	Specifically state whether arthritis 
of the right and/or left leg is shown.
?	Does the record establish that it is 
at least as likely as not (i.e., 
probability of 50 percent) that any 
diagnosis determined above had its 
onset during service or is in any 
other way causally related to service 
or the service-connected residuals of 
cold injury to both lower extremities?
	
3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



